COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Samuel Espinoza Rodriguez v. The State of Texas

Appellate case numbers: 01-13-00447-CR
                        01-13-00448-CR

Trial court case numbers: 1356098
                          1356099

Trial court:              182nd District Court of Harris County

       On May 21, 2014, appellant filed “Appellant’s Motion for Appellate Court to Order Trial
Court Clerk and Court Reporter to File a Supplemental Record Containing Omitted Items; Trial
Courts Admonishment of Appellant on the Dangers and Disadvantages of Self-Representation
and All Other Evidence Developed at Hearing and If Decision to Proceed Pro Se Was
Knowingly and Willingly Made.
       The motion is GRANTED. Our record includes a court reporter’s transcript of the trial
beginning in May, 2013 and of an abatement hearing held on January 9, 2014. The appellate
record contains no reporter’s record of any pre-trial proceedings. The court reporter is
ORDERED to file, within 30 days of the date of this order, transcripts of any and all hearings
held in these causes of action prior to May 14, 2013, or certify that no such transcripts exist.
This includes, but is not limited to, a hearing appellant alleges was held on February 4, 2013 in
which rulings were made on several motions and at which he was admonished regarding the
dangers and disadvantages of proceeding pro se.
       Further, the clerk of the trial court is ORDERED to file a supplemental record within
30 days of the date of this order containing orders of the trial court judge, if any, on appellant’s
Motion to Dismiss Court Appointed Attorney; Motion to Set Aside Indictments; Pro Se Motion
of Objection to State’s Amending of Indictments on Day of Trial; Motions to Quash Indictments;
Motion for Hybrid Representation, or to certify that such orders do not exist.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually     Acting for the Court

Date: June 12, 2014